DETAILED ACTION
This action is in response to the amendment filed on 1/28/2021 which was filed in response to the Non-Final Rejection dated 10/28/2020.
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior office action.
Any rejections made in a previous office action and not repeated below are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al (USPGPUB 2009/0214871) in view of Ruslim et al (JP 2011-046917A), Baetzold et al (USPGPUB 2009/0004478) and Suzuki et al (USPGPUB 2011/0319527).
Regarding claim 1, Fukuda discloses a hard coat layer comprising a transparent plastic film having thereon a curable layer formed of a curable composition containing polyfunctional acrylate and polyrotaxane [0002]. More specifically the invention relates to a hard coat film high in surface hardness having such a hard coat layer having a thickness of 10 um or more, an antireflection hard coat film having the hard coat film as the substrate, and a polarizing plate and an image display using the antireflection hard coat film [0002].  A polarizing plate mainly consists of a polarizing film and two protective films sandwiching the polarizing film [0205].  The optical film in the invention is preferably used as at least one protective film of the two protective films sandwiching the polarizing film [0205].  A hard coat film having high surface hardness and free from the problems such as deterioration of brittleness and curling can be obtained by providing a hard coat layer formed of a curable composition containing polyfunctional acrylate and polyrotaxane on a transparent plastic film (A polarizer protective film) [0012]. The hard coat layer in the invention is formed of a hard coat layer-forming composition containing the following component (A), component (B), and an organic solvent: Component (A): polyrotaxane, Component (B): a monomer having two or more ethylenically unsaturated groups [0037].  Component (B) can include multifunctional acrylate monomers [0083].  The hard coat films are cured [0239]. A photo-radical polymerization initiator can be present in the coating solution [0086-0087]. The polyrotaxane can include an unsaturated bonding group such as an acryl group or a methacryl (methacryloyl) group (a cured resin of a composition comprising a multifunctional acrylate monomer and an acrylate elastic polymer) [0077]. Examiner’s note: Component (A) corresponds to the claimed acrylate elastic polymer, Component (B) corresponds to the claimed multifunctional acrylate monomer. Fukuda further discloses that the apertures of the cyclic molecules of polyrotaxane are penetrated by a straight chain molecule like skewering, and blocking groups are arranged at both terminals (both terminals of the straight chain molecule) of pseudo polyrotaxane comprising a plurality of cyclic molecules clathrating the straight chain molecule so that the cyclic molecules are not freed (wherein the acrylate elastic polymer includes one or more poly-rotaxane, and wherein the poly-rotaxane includes a macrocyclic compound; a linear molecule passing though the macrocyclic compound; and stopper groups which are connected to both ends of the linear molecule and prevent the macrocyclic compound from leaving) [0044]. The polyrotaxane is preferably a hydrophobitization modified polyrotaxane, more preferably polyrotaxane having an unsaturated double bond, and especially preferred is a polyrotaxane uniting both functions [0082]. Cyclic molecules of polyrotaxane are cyclodextrins and hydrophobitization modified polyrotaxane obtained by substituting at least one of the hydroxyl groups of the cyclodextrin with other organic group (a hydrophobic group) is more preferably used in the invention for the reason of capable of improving solubility of the polyrotaxane in the solvent contained in a hard coat film layer-forming composition [0068]. The degree of modification by the hydrophobic modifying group is, taking the maximum number of the hydroxyl group of the cyclodextrin capable of being modified as 1, preferably 0.02 or more (1 or less) [0070]. When the degree of modification is less than 0.02, solubility of the polyrotaxane in an organic solvent is not sufficient, and there are cases where insoluble rashes (projecting portions resulting from the adhesion of foreign matters and the like) are formed [0071]. The solvent preferably contains at least two kinds of volatile solvents and are selected in view of the solubility of the binder component [0131]. Preferred examples of the solvent include two or three kinds selected from methyl ethyl ketone, methyl isobutyl ketone, cyclohexanone, 2-methoxypropanol, 2-butoxyethanol, isopropyl alcohol and toluene [0132]. The scratch resistance may be lowered by the introduction of polyrotaxane [0133]. However, crosslinked polyrotaxane having cyclic molecules penetrated by straight chain molecule are capable of moving along the straight chain and the crosslinked polyrotaxane has viscoelasticity resulting in even dispersion of a tensile force [0008]. The crosslinked polyrotaxane has enhanced scratch resistance [0008]. 
Fukuda is silent with regard to a poly-rotaxane that includes a macrocyclic compound combined with a lactone compound including an acrylate moiety at the end. Fukuda is silent with regard to an acrylate oligomer having the elongation of 5 to 200% that is modified with one or more selected from the group consisting of propylene oxide and caprolactone.
Ruslim discloses a photocrosslinkable polyrotaxane in which the cyclic molecule constituting the polyrotaxane has a photocrosslinkable group and compositions thereof [0001]. The photocrosslinkable polyrotaxane has excellent viscoelasticity and scratch resistance and low hysteresis loss [0007-0008] [0029]. Such properties can be desirable in various coating materials including optical materials [0059]. The photocrosslinkable polyrotaxane has a group in which a cyclic molecule of the polyrotaxane is represented by the following formula I: wherein the polyrotaxane is obtained by arranging blocking groups so that the cyclic molecules are not detached at both ends of the pseudo-polyrotaxane in which the openings of the cyclic molecules are clasped by linear molecules [0009].

    PNG
    media_image1.png
    193
    358
    media_image1.png
    Greyscale
 
In formula I, M is represented by the following formula II, X is a linear alkylene group or alkenylene group having 1 to 8 carbon atoms; a branched alkylene group or alkenylene group having 3 to 20 carbon atoms; the alkylene group or An alkylene group or an alkenylene group in which a part of the alkenylene group is substituted with an —O— bond or an —NH— bond; or a part of hydrogen of the alkylene group is a hydroxyl group, a carboxyl group, an acyl group, a phenyl group, a halogen atom, an alkylene group substituted with at least one selected from the group consisting of: n, and n is an average value of 1 to 10, preferably 2.0 to 9.0, more preferably 3.0 to 6.0., and Y is a group having a photopolymerizable group [0009]. The composition may further include (B) a photocrosslinkable compound, and the (B) photocrosslinkable compound is represented by the following formulas III′-1 to III′-4 (wherein R33 and R34 are each independently H or CH3, m2 is 0 or 1, and * is directly bonded to the polymer of the compound or via a second spacer group) [0011] [0013].

    PNG
    media_image2.png
    228
    717
    media_image2.png
    Greyscale

M can be a polymer derived from a lactone monomer and/or a cyclic carbonate monomer [0013] [0035]. In one embodiment, M may be a ring-opening polymer from a lactone, and Y may be a group having the formula III-1 [0015]. More specifically, the lactone of M is ε-caprolactone, and Y may have an acryloyl group and / or a methacryloyl group [0015]. For example, Y is an acryloyloxyethylcarbamoyl group and/or a methacryloyloxyethylcarbamoyl group [0015]. The cyclic molecule can be a cyclodextrin [0018]. In one embodiment, an acryloyl group is introduced into a polycaprolactone-modified hydroxypropylated polyrotaxane (i.e., Y is an acryloyl group) [0073-0074]. The polyrotaxane preferably has a high degree of modification, e.g., greater than 0.02 [0004]. Cyclodextrin modified with ε-caprolactone improves the solubility of polyrotaxane in solvents such as toluene, ethyl acetate, and acetone [0004]. Examples of the solvent used in the invention include, but are not limited to, toluene, xylene, acetone, methyl ethyl ketone, cyclohexanone, ethyl acetate, butyl acetate, methylene chloride, N, N'-dimethylformamide, dimethylacetamide and the like [0047]. Ruslim further discloses that the linear molecule is preferably polyethylene glycol [0018] [0020] [0043-45].
Fukuda is analogous because it discloses hard coatings for optical displays.
Ruslim is analogous because it discloses photocrosslinkable polyrotaxanes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ruslim’s photocrosslinkable polyrotaxane as Fukuda’s crosslinked polyrotaxane (wherein the poly-rotaxane includes a macrocyclic compound combined with a lactone compound including an acrylate moiety at the end).  One of ordinary skill in the art would have been motivated to use Ruslim’s polyrotaxane because this would provide an enhanced level of viscoelasticity and scratch resistance to the coating as disclosed by Ruslim and as desired by Fukuda. Furthermore, the degree of modification would be sufficiently high and the modified cyclodextrin with caprolactone would improve the solubility of the polyrotaxane in the organic solvent as disclosed by Ruslim and as desired by Fukuda.
Fukuda in view of Ruslim is silent with regard to an acrylate oligomer having the elongation of 5 to 200% that is modified with one or more selected from the group consisting of propylene oxide and caprolactone.
Baetzold discloses a protective film comprising a cured hardcoat [0004].  The hardcoat comprises the reaction product of one or more urethane (meth)acrylate oligomers; at least one monomer comprising at least three (meth)acrylate groups; and optionally inorganic nanoparticles [0004].  The cured hardcoat composition is sufficiently flexible such that a 5 micron film can be bent around a 2 mm mandrel without cracking [0004].  The hardcoat can be applied to the face of optical displays for protection [0002].  The composition can be applied to polarizing films [0065] [0096].  The urethane (meth)acrylate oligomers can have an elongation of at least 20% and typically no greater than 200% [0016].  The urethane (meth)acrylate oligomer contributes to the conformability and flexibility of the cured hardcoat composition [0012].
Baetzold is analogous because it discloses hard coatings for optical displays.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Baetzold’s urethane (meth)acrylate oligomer(s) to Fukuda’s hard coat composition (an acrylate oligomer having the elongation of 5 to 200%).  One of ordinary skill in the art would have been motivated to add this component to Fukuda’s composition because this would improve the conformability and flexibility of the cured hardcoat composition as disclosed by Baetzold.  Fukuda teaches the desirability of flexibility in the cured hard coat film [0254] [0261] [0263] [0267].  Improved flexibility would reduce brittleness of the hard coat layer as desired by Fukuda [0011-0012].
Fukuda in view of Ruslim and Baetzold is silent with regard to an acrylate oligomer modified with propylene oxide or caprolactone.
Suzuki discloses a microparticle/PR-containing coating that contains a polyrotaxane and microparticles of given average particle size, a microparticle/PR-containing coating film and a coated article [0001]. The coating is capable of achieving high abrasion resistance and chemical resistance [0008] [0019]. The polyrotaxane is modified with a caprolactone modification group which enhances its solubility in organic solvents such as ethyl acetate and toluene thereby improving its suitability of application with the coating [0009] [0019-20] [0032] [0034]. 
Suzuki is analogous because it discloses an abrasion resistant coating comprising a modified polyrotaxane.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fukuda in view of Ruslim and Baetzold’s urethane (meth)acrylate oligomer with a caprolactone modification group (wherein the acrylate oligomer is modified with one or more selected from the group consisting of propylene oxide and caprolactone).  One of ordinary skill in the art would have been motivated to modify the oligomer with a caprolactone group because this would enhance the solubility of the oligomer in Fukuda’s organic solvent. Both Suzuki and Fukuda disclose using an organic solvent such as toluene for the coating ([0034] Suzuki) ([0132] Fukuda). Fukuda also discloses that the monomer can be modified with a caprolactone group [0083].
Regarding claim 2, Fukuda discloses that the amount of polyrotaxane to be blended is preferably from 1 to 30 weight parts per 100 weight parts of the solids content in the hard coat layer (1 to 50 parts by weight of the acrylate elastic polymer) [0081]. The photo-polymerization initiators are preferably present in a range of from 1 to 10 mass parts per 100 mass parts (1 to 10 parts by weight of the photoinitiator) [0102]. Baetzold discloses that the oligomer concentration ranges can range from 25-30 wt% based on wt% solids of the hardcoat composition [0017].  Examiner’s note: therefore, the addition of Baetzold’s oligomer to Fukuda’s hardcoat composition results in an oligomer concentration of 25-30 wt%, a polyrotaxane concentration of 1 to 30 wt%, an initiator concentration of 1 to 10 wt% and the remainder component (B) on a solids basis (i.e. as low as 40 wt% and as high as 74 wt%) (The resin composition according to claim 1, including 20 to 70 parts by weight of the multifunctional acrylate monomer, 20 to 70 parts by weight of the acrylate oligomer having the elongation of 5 to 200%, 1 to 50 parts by weight of the acrylate elastic polymer, and 1 to 10 parts by weight of the photoinitiator, when the total weight of the binder is 100 parts by weight).  Examiner’s note: the ranges for Baetzold’s oligomer and therefore Fukuda’s component (B) can vary from these ranges since Baetzold further discloses that the concentration of oligomer can be higher when the composition further contains inorganic nanoparticles [0017].
Regarding claim 4, Fukuda and Ruslim are silent with regards to the elongation of the polyrotaxane.
As to the elongation of the modified polyrotaxane (the acrylate elastic polymer), the examiner notes that the prior art generally teaches the claimed invention (the modified polyrotaxane of claim 1) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).  The Examiner notes that the prior art and the present invention both disclose cyclodextrin as the preferred macrocyclic compound (see [0046] of the published specification) and caprolactone as the lactone compound used to modify the macrocyclic compound ([0113] of published specification). The Examiner further notes that Ruslim discloses that such modified polyrotaxanes exhibit excellent viscoelasticity and low hysteresis loss [0007-0008] [0029]. Hysteresis loss refers to the mechanical energy loss rate in one cycle of deformation and recovery [0057]. Since the prior art discloses the same type of macrocyclic compound as the present invention modified with the same type of compound (i.e. caprolactone), having an acrylate moiety at the end, and having excellent viscoelasticity and low hysteresis loss, the examiner believes the claimed properties are either anticipated or highly obvious (The resin composition according to claim 1, wherein the acrylate elastic polymer has an elongation of 5 to 200%).

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues on page 7 of the remarks dated 1/29/2021 that a PHOSITA would not have been motivated to ad Baetzold’s oligomer to Fukuda’s composition with a reasonable expectation of success. 
Examiner’s response: According to MPEP 2143.02, I and II, “Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375” and “Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)” In the present case, the motivation to add Baetzold’s oligomer to Fukuda’s composition was presented in paragraph 22 of the OA dated 10/30/2020, i.e., adding the oligomer to Fukuda’s composition would improve the conformability and flexibility of the cured hardcoat composition as disclosed by Baetzold.  Fukuda teaches the desirability of flexibility in the cured hard coat film [0254] [0261] [0263] [0267].  Improved flexibility would reduce brittleness of the hard coat layer as desired by Fukuda [0011-0012]. Both Fukuda and Baetzold disclose hard coating compositions using organic solvent ([0130-132] Fukuda) ([0095] Baetzold). Therefore, it appears that there would be a reasonable expectation of success in adding Baetzold’s oligomer to Fukuda’s composition. Applicant has not provided evidence showing there would be no reasonable expectation of success.
Applicant further argues on page 7 that a PHOSITA would not have been motivated to further modify Baetzold’s oligomer with a reasonable expectation of success.
Examiner’s response: As above, Applicant has not provided evidence showing there would be no reasonable expectation of success. The Examiner notes that the ability to modify a monomer such as disclosed in paragraphs [0083-85] of Fukuda should also apply to an oligomer such as Baetzold’s added oligomer. Fukuda discloses that the monomer having two or more ethylenically unsaturated groups of component (B) can be modified with ethylene oxide, polylethylene oxide, or caprolactone [0083]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294.  The examiner can normally be reached on Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781